DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive.  Applicant argues (Remarks pg. 11) that “Cai provides no disclosure about obtaining description information for multimedia content based on relationships among text items included in description information for selected image frames included in the content” as recited in amended claim 1.  The examiner respectfully disagrees.  Please refer to the updated grounds of rejection below.
Applicant’s amendment of claims 3 and 4 introduces issues relating to conditional limitations.  Claim 3 now recites “detecting whether any of a plurality of image frames successively following the first image frame include the first object, and selecting, as a second image frame, at least one image frame detected to include the first object.”  Claim 4 now recites “detecting whether any of the plurality of image frames successively following the first image frame include a second object” “and, if so, selecting … at least one frame”.  The “selecting” function of both claims is only performed when a particular condition is met.  As described in MPEP 2111.04, the broadest reasonable interpretation of a claim does not include limitations that are only performed when a condition precedent is met.
To overcome this interpretation, the examiner suggests amending the claims to explicitly recite detecting that (rather than “whether”) certain objects are present or are not present, and performing the “selecting” based on this detection.  A positive recitation that these detections are made precludes the possibility that the contingent limitations do not need to be performed.  In the interest of compact prosecution, all limitations of the claims are given patentable weight under the assumption that this issue will be remedied in a future amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai, US Pub No. 20140285717 in view of Kim et al., US Patent No. 6492998.

As to claim 1 Cai discloses a method for controlling an electronic apparatus, the method comprising: 
obtaining multimedia content including a plurality of image frames; obtaining multimedia content-related information related to the multimedia content, the multimedia content-related information including a plurality of keywords ([0058], [0104] – content and knowledge data, or content-related information, are obtained at the client.  The knowledge data includes tags at segment endpoints, which are keywords); 
selecting at least one image frame including an object related to the obtained multimedia content-related information from among objects included in the plurality of image frames ([0107] – the current frame is displayed, or selected); 
obtaining first description information for the at least one selected image frame, based on the obtained multimedia content-related information, the first description information including text items associated with objects included in the at least one selected image frame ([0107] – a tag, or text item first description information, is obtained); 
obtaining second description information for the multimedia content based on relationships among the text items included in the first description information ([0108]-[0109] – tag data for an object is stored with an interpolation function, which describes the object across a series of frames.  The interpolation function is second description information that describes relationships among the “endpoint” tags, or text items in the description information), and
obtaining scene content from the multimedia content based on the second description information ([0105]-[0109] – the interpolation function defines a scene in which the object is present).
Cai fails to disclose receiving a command comprising a scene content request; obtaining scene content from the multimedia content by comparing the scene content request to the second description information; and outputting the obtained scene content.  
However, in an analogous art, Kim discloses receiving a command comprising a scene content request; obtaining scene content from the multimedia content by comparing the scene content request to scene description information; and outputting the obtained scene content (Fig. 4-5; col. 7 lines 1-17 – responsive to user selection of a particular scene, the scene content is output).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Cai with the teachings of Kim to enable users to select for output scenes containing particular knowledge data.  The motivation for this modification would have been to provide a more useful user interface that simplifies browsing of a video story (see Kim Background and Summary).

As to claim 2 Cai discloses that the multimedia content-related information includes at least one of electronic program guide (EPG) information related to the multimedia content, web information and social network service (SNS) information related to the multimedia content, or metadata stored in the electronic apparatus in connection with the multimedia content ([0104] – content related information is metadata).  

As to claim 3 Cai discloses that the selecting of the at least one image frame comprises: selecting, as a first image frame, an image frame from among the plurality of image frames detected to include a first object related to a first keyword among the plurality of keywords included in the multimedia content-related information, detecting whether any of a plurality of image frames successively following the first image frame include the first object, and selecting, as a second image frame, at least one image frame detected to include the first object from among image frames successively following the first image frame ([0105]-[0110] – frames following a current frame are determined to include the object based on the interpolation function. The successively following frames are selected to include the tag based on this information).  

As to claim 4 Cai discloses that the selecting of the at least one image frame comprises: based on the detecting that none of the plurality of image frames successively following the first image frame include the first object, detecting whether any of the plurality of image frames successively following the first image frame include a second object related to a second keyword, among the plurality of keywords, and, if so, selecting, as the second image frame, at least one frame detected to include the second object from among the image frames successively following the first image frame ([0121]; Fig. 6 – active tags, including second objects, are identified and selected).  

As to claim 5 Cai discloses that the obtaining of the first description information comprises:-3-KIM et al. Application No. 16/584,017 Response to Office Action dated December 11, 2020 inputting a keyword of the plurality of keywords included in the multimedia content-related information and a first image frame of the at least one selected image frame to an artificial intelligence model for object recognition to obtain first description information for the first image frame, and inputting a keyword of the plurality of keywords included in the multimedia content-related information and a second image frame of the at least one selected image frame to the artificial intelligence model to obtain first description information for the second image frame ([0065] – facial recognition and pattern recognition, forms of artificial intelligence, are used to recognize keywords from the knowledge data.  Recognition is performed across a plurality of frames).  

As to claim 6 Cai discloses that he first description information for the first image frame includes first relational information relating text items associated with objects included in the first image frame and the first description information for the second image frame includes second relational information relating text items associated with objects included in the second image frame ([0105]-[0110] – the interpolation function is relational information between two scene endpoints (first and second frames) containing the object).  

As to claim 7 Cai discloses that the second description information is obtained based on third relational information relating a text item included in the first description information for the first image frame and a text item included in the first description information for the second image frame ([0105]-[0110] – plural interpolation functions are defined).  


As to claim 8 Kim discloses that the command includes text and the scene content is obtained by comparing the text included in the command with text included in the second description information (Fig. 4-5; col. 7 lines 1-17).

As to claims 11 and 20 see rejection of claim 1.  Cai further discloses a processor configured to control an apparatus (as in claim 11) and a non-transitory computer-readable recording medium combined with an electronic apparatus and storing a program which, when executed by a processor of the electronic apparatus, causes the electronic apparatus (as in claim 20) to perform (see Cai Fig. 1 and its description) the method of claim 1.

As to claims 12-18 see rejection of claims 2-8, respectively.

Claims 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilf et al., US Patent No. 7,184,100.

As to claim 9 Cai fails to disclose that the selecting of the at least one image frame comprises: analyzing each of the plurality of image frames to select an image frame at a time at which image transition occurs; identifying image frames at times at which image transitions occurs as representative frames; identifying, as a key frame, at least one representative frame from among the representative frames, including an object related to a keyword of the plurality of keywords included in the multimedia content-related information; and selecting the at least one image frame from among image frames included in a section of the multimedia content including the key frame.  
However, in an analogous art, Wilf discloses that the selecting of the at least one image frame comprises: 
analyzing each of the plurality of image frames to select an image frame at a time at which image transition occurs; identifying image frames at times at which image transitions occurs as representative frames (col. 3 lines 21-33; col. 6 lines 8-22 – video is analyzed to determine frames at image transitions); 
identifying, as a key frame, at least one representative frame from among the representative frames, including an object related to a keyword of the plurality of keywords included in the multimedia content-related information; and selecting the at least one image frame from among image frames included in a section of the multimedia content including the key frame (col. 5 lines 40-52 – the representative frames (referred to as key frames by Wilf) are determined to contain particular objects or faces.  Col. 11 line 59 – col.  12 line 2 – frames containing objects or faces are selected).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Cai with the teachings of Wilf, the motivation  being to provide an improved method for selecting frames to analyze when searching for objects, such as those in Cai’s knowledge data.  See Wilf col. 2 line 44 – col. 3 line 17.

As to claim 10 Wilf discloses that the section of the multimedia content comprises an image frame determined as one of the key frames and an image frame preceding an image frame identified as a representative frame among image frames successively following the key frame (Fig. 3 and its description).  

As to claim 19 see rejection of claims 9 and 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J HANCE/           Primary Examiner, Art Unit 2423